         Case 4:19-cv-01569-MWB Document 39 Filed 09/11/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERRY L. KASE,                                       No. 4:19-CV-01569

              Plaintiff,                             (Judge Brann)

       v.                                            (Magistrate Judge Saporito)

COLUMBIA COUNTY COURT, et al.,

              Defendants.

                                      ORDER

                                SEPTEMBER 11, 2020

       Plaintiff filed the instant action on September 11, 2019, and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

       On July 30, 2020, Magistrate Judge Joseph F. Saporito, Jr., to whom this

matter is jointly assigned, issued a thorough report and recommendation.3 In sum,

Magistrate Judge Saporito recommends that Plaintiff’s claims be dismissed and

that this case be closed.4

1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
3
    See Doc. 36.
4
    See Doc. 36 at 12-13.
         Case 4:19-cv-01569-MWB Document 39 Filed 09/11/20 Page 2 of 3




       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”5 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.6

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Joseph F. Saporito, Jr.’s July 30, 2020 Report and

               Recommendation, Doc. 36, is ADOPTED in full.

       2.      The motion to dismiss at Doc. 21 is DENIED AS MOOT with

               respect to non-party movant Judge Thomas A. James, Jr.

       3.      The motion to dismiss at Doc. 21 is GRANTED with respect to

               Defendant Columbia County Court of Common Pleas. All claims




5
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
6
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
 Case 4:19-cv-01569-MWB Document 39 Filed 09/11/20 Page 3 of 3




     against that defendant are DISMISSED for lack of subject matter

     jurisdiction.

4.   The remainder of Plaintiff’s action is DISMISSED sua sponte for

     lack of subject matter jurisdiction.

5.   The Clerk of Court is directed to CLOSE the case file.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -3-
